The application for a stay of execution of the death penalty imposed upon the petitioner presented to Mr. Justice Douglas, and by *872him referred to the Court, is granted pending the timely filing and consideration of a petition for certiorari. The application for extension of time to file such a petition for certiorari is denied.
A. L. Wirin, Fred Okrand, Rosalie S. Asher and George T. Davis for petitioner. Stanley Mosk, Attorney General of California, and Arlo E. Smith, Deputy Attorney General, for respondent.
The Chief Justice took no part in the consideration or decision of these applications.